Title: To Thomas Jefferson from Mahlon Dickerson, 14 December 1804
From: Dickerson, Mahlon
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 14 Decr. 1804
                  
                  From the first passing of the law providing for the temporary government of Louisiana, I considered New Orleans as a place where a great deal of business wd. be done, in the line of my profession, and I was convinced that the Office of Attorney for that district of Orleans wd. be of very considerable importance to me, could I obtain it, and the more so, as I had a wish to live in a warmer climate than that of Philadelphia—It is probable I should have solicited the appointment in the early part of last summer, but I had already recd. an office that exceeded any merit, I could lay claim to, & I was fearful of being thought troublesome—
                  About the middle of July I was siezed with a violent bilious fever, which raged with unremiting fury for nearly five days;—at the moment of its first abatement, I recd. a letter from Mr. Gallatin, containing an offer to me, of the office I wished;—Full of hopes that my health wd. be speedily reestablished, I did not hesitate to express my determination to accept the appointment—Instead however of being cheerd with returning health, I found my strength rapidly declining every hour, & in a few days I became sensible that it wd. be utterly out of my power to be at New Orleans, by the time required,—This circumstance gave me great anxiety, and on the 29th. of July I wrote to Mr. Gallatin informing him of my situation, & that I must decline the honor of the appointment intended for me;—I was glad afterwards that I adopted this measure so promptly as I did, for I soon became so extremely reduced, that I was not able to attend to any kind of business till about the middle of October—Nor is my health compleatly restored to this day—
                  When I saw my name announced in the papers as Attorney for the District of Orleans, I had not the most distant idea that the office was still in my power, but supposed the publication arose from mistake—
                  My determination as to going to that Country at this time must be made up on considerations totally different from those which governed me last summer—
                  The climate at New Orleans is now esteemed much more pernicious to the constitutions of people from the Eastern & middle states, than it was then—From the bilious habit I have acquired, I should be less able to resist that climate, than I was then—It is much more unfavorable to go there at the approach of spring, than in the fall—Indeed it does not appear to me that I should stand by any means, upon an equal footing in point of health, with others who go there—Dr. Bache, who knows the climate well, assures me that I might calculate with great certainty, upon a severe attack of the bilious malignant fever the first summer, there, & that I should find but little security in going up the river, during the sickly season—Under these circumstances I could not with any degree of prudence remove to New Orleans—
                  you will have the goodness Sir, to excuse the liberty I have taken in troubling you with this communication
                  With the deepest sense of gratitude for the favors I have received at your hands, I remain Sir
                  your most devoted & Very huml. Servt.
                  
                     Mahlon Dickerson 
                     
                  
               